DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the dampening shoe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Presumably claims 6 was intended as dependent on claim 5.  For purposes of this rejection, it is assumed claim 6 depends on claim 5.
Claim 11 recites the limitation "the diameter of the root ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjoernskow et al., US Patent 9,260,875 in view of Stiesdal, US PGPub 2011/0176904.

    PNG
    media_image1.png
    743
    458
    media_image1.png
    Greyscale

Regarding claims 1 and 12, Bjoernskow et al. discloses a wind turbine blade handling system (see fig 7) comprising: a forklift adaptor (12 containing 9), the forklift adaptor (as described above) including a base (vertical wall of 12 containing 9) and an endwall (lower wall of 12 containing 9 connected to slanted posts), the base (as described above) configured to engage (via 9) at least one tine of a forklift (see column 10, lines 43-45); a root handling apparatus (1, 10-12, see column 10, lines 39-42), the root handling apparatus (as described above) including a plurality of struts (three bars projecting from center of 12 containing 9); wherein at least a portion of the root handling apparatus (as described above) is configured to be disposed within a root ring (4,5).  Bjoernskow et al. does not specify 

    PNG
    media_image2.png
    498
    537
    media_image2.png
    Greyscale

	Stiesdal teaches a similar wind turbine gripping member (see fig 1) including a tension rod (2,4-5, fig 1) disposed within root ring (1) which may be connected to struts described by Bjoernskow et al..  It would have been obvious to provide the tension rod described by Stiesdal to the system disclosed by Bjoernskow et al. in order to simplify the transport and handling process of different parts of the wind turbine.  
Regarding claims 2 and 13, Bjoernskow et al. in view of Stiesdal discloses the wind turbine blade handling system of claims 1 and 12, wherein the root handling apparatus (as described above) and root ring (4,5) are coupled together (see fig 7).
Regarding claims 3 and 15, Bjoernskow et al. in view of Stiesdal discloses the wind turbine blade handling system of claims 1 and 12, wherein the root handling apparatus (as described above) and root ring (4,5) are elevated together (via forklift).
Regarding claims 7 and 19,, Bjoernskow et al. in view of Stiesdal discloses the wind turbine blade handling system of claims 1 and 18 with a selectively actuatable tension rod (as described above - Stiesdal) but does not specify a plurality of tension rods.  It would have been obvious to one having ordinary skill to employ an additional tension rod since it has been held that mere duplication of the 
Regarding claims 8 and 18, Bjoernskow et al. in view of Stiesdal discloses the wind turbine blade handling system of claims 1 and 12, wherein the at least one tension rod (as described above – Stiesdal) applies a force (see [0031]-[0032] – Stiesdal) to the root ring (4,5).
Regarding claim 9, Bjoernskow et al. in view of Stiesdal discloses the wind turbine blade handling system of claim 1, wherein the root handling apparatus (as described by Bjoernskow et al.) and tension rod (as described by Stiesdal) are separate components.
Regarding claim 11, Bjoernskow et al. in view of Stiesdal discloses the wind turbine blade handling system of claim 1, wherein the root handling apparatus has a first end (10, fig 7) and a second end (11), at least one end having a length equal to or greater than the diameter of the root ring (note 10 and 11 are longer than the diameter of 5 in fig 7).
Regarding claim 14, Bjoernskow et al. in view of Stiesdal discloses the method of claim 13, wherein coupling includes connecting a mechanical fastener (2,3) between the root handling apparatus and the root ring (see fig 7).
Regarding claim 16, Bjoernskow et al. in view of Stiesdal discloses the method of claim 15, wherein elevating includes attaching a cable to the root handling apparatus (see column 9, lines 63-65).
Regarding claim 20, Bjoernskow et al. in view of Stiesdal discloses the the method of claim 19, wherein at least two tension rods (as described above) are elongated to different lengths (during sequential attachment of the system or due to miner irregularities in ring shape).

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bjoernskow et al. in view of Stiesdal and further in view of Zhang et al., CN202138997.
Regarding claims 4, 10, and 17 Bjoernskow et al. in view of Stiesdal discloses the wind turbine blade handling system of claims 1 and 12 but do not specify that the root handling apparatus and root ring rotate together.

    PNG
    media_image3.png
    383
    393
    media_image3.png
    Greyscale

Zhang et al. teaches a similar root handling apparatus (see fig 1) with a rotary adaptor (driven by motor 1) enabmling the root handling apparatus and root ring to be rotated together.  (claims 4 and 17)
wherein the root handling apparatus and root ring are rotatable 360 degrees (see [0012]) about a longitudinal axis. (claim 10)
It would have been obvious to provide the rotary adaptor described by Zhang et al. to the system disclosed by Bjoernskow et al. in view of Stiesdal in order to facilitate assembly of the wind turbine with proper orientation of the root ring.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bjoernskow et al. in view of Stiesdal and further in view of Karesangannavar et al., US PGPub 2017/0175715.
	Regarding claims 5-6, Bjoernskow et al. in view of Stiesdal disclose the wind turbine blade handling system of claim 1 wherein the tension rod includes an actuator (2 – Stiesdal) on one end (central).  Bjoernskow et al. in view of Stiesdal do not specify a shaped dampening shot on the end opposite the actuator.  

    PNG
    media_image4.png
    431
    420
    media_image4.png
    Greyscale

Karesangannavar et al. teaches a similar wind turbine blade handling system (see fig 5), wherein the tension rod includes a dampening shoe (124, 142) on a second end (outer circumfrential end) thereof. (claim 5)
wherein the dampening shoe (124,142) includes a shape complimentary (see fig 5)to the shape of the root ring (52). (claim 6)
	It would have been obvious to provide the dampening shoe described by Karesangannavar et al. to the system disclosed by Bjoernskow et al. in view of Stiesdal in order to ensure the root ring is not damaged during assembly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654